DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 16, 21 – 24, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulczyk et al. (US 5,022,014).
With respect to claim 1, Kulczyk et al. teach a connector assembly for connecting together a first mechanical waveguide (Fig.6, Item 118) and a second mechanical waveguide (Fig.6, Item 116), comprising a first connector body (Fig.6, Item 132) securable to the first mechanical waveguide, the first connector body comprising a first jaw portion (Fig.6, Item 132) provided with a first aperture for receiving the first mechanical waveguide therein; a second connector body (Fig.6, Item 130) securable to the second mechanical waveguide, the second connector body comprising a second jaw portion (Fig.6, Item 130) provided with a second aperture for receiving the second mechanical waveguide therein, the first and second connector bodies being removably securable together (Fig.6, Item 138); a first mediating body (Fig.8, Item 154) having an acoustic impedance being lower than an impedance of the first mechanical waveguide, the first mediating body being inserted within the first aperture of the first jaw portion to be positioned between the first jaw portion (Fig.8, Item 152) and the first mechanical waveguide (Fig.8, Item 116); and a second mediating body (Fig.8, Item 154) having an acoustic impedance being lower than an impedance of the second mechanical waveguide, the second mediating body being inserted within the second aperture of the second jaw portion to be positioned between the second jaw portion and the second mechanical waveguide (Fig.8, Item 118) (Col.6, Lines 25 – 50 and Col.7, Line 31 – Col.8, Line 44).  
With respect to claim 7, Kulczyk et al. teach wherein one of the first and second connector bodies corresponds to a female connector (Fig.6, Item 132) and another one of the first and second connector bodies corresponds to a male connector (Fig.6, Item 130) being securable (Fig.6, Item 138) within the female connector.  
With respect to claim 16, Kulczyk et al. teach wherein the first and second mediating bodies are each made of an elastic material (Col.8, Lines 27 – 30).  
With respect to claims 21 – 23, Kulczyk et al. teach further comprising mechanical means (Fig.6, Item 138) for exerting an axial compressive force between the first and second mechanical waveguides; wherein the mechanical means is adapted to push at least one of the first and second mechanical waveguides towards another one of the first and second mechanical waveguides; and wherein the mechanical means comprises at least one of a screw, a lever, an inclined plane, a magnet, and a spring (Col.7, Lines 55 – 63).  
With respect to claim 24, Kulczyk et al. teach further comprising mechanical means (Fig.6, Item 116 or 118) for exerting a lateral force on the jaw portions.  
With respect to claim 26, Kulczyk et al. teach wherein the first and second mediating bodies are each fixedly secured to the first and second mechanical waveguides, respectively, and to the first and second jaw portions, respectively (Fig.8; Col.8, Lines 22 – 44).  
With respect to claims 30, Kulczyk et al. teach further comprising a coupling medium (Fig.6, Item 129; Col.7, Lines 34 – 37) to be positioned between the first and second mechanical waveguides.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 17, 18, 20, 28, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kulczyk et al. (US 5,022,014) in view of Henning (US 5,960,139).
With respect to claims 17, 18 and 20, Kulczyk et al. teach the limitations already discussed in a previous rejection, but fail to disclose further comprising mechanical means for laterally aligning a distal end of the first mechanical waveguide and a proximal end of the second mechanical waveguide together; and wherein the mechanical means comprises an alignment plate comprising an aperture and an inclined plane extending around thePreliminary AmendmentPage 6 of 9 U.S. National Phase ofPCT Application No. PCT/IB2017/057115Ref. No.: FASK-27/296583.00093aperture, the aperture for receiving therein the distal end of the first mechanical waveguide and the proximal end of the second mechanical waveguide. 
On the other hand, Henning teaches a mechanical means (Fig.3, Item 9’) for laterally aligning a distal end of the first waveguide (Fig.3, Item 5’) and a proximal end of the second waveguide (Fig.3, Item 5”) together; and wherein the mechanical means comprises an alignment plate comprising an aperture and an inclined plane (Fig.3, Item 10) extending around thePreliminary AmendmentPage 6 of 9 U.S. National Phase ofPCT Application No. PCT/IB2017/057115Ref. No.: FASK-27/296583.00093aperture, the aperture for receiving therein the distal end of the first waveguide and the proximal end of the second waveguide (Fig.3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Henning aligning means with the Kulczyk et al. connector assembly because it would facilitate a secure connection between the waveguides by eliminating any time-consuming waveguide alignment process.
With respect to claims 28 and 29, the Examiner considers that it would have been an obvious matter of design choice to provide the first and second mediating bodies being bonded to the first and second mechanical waveguides, respectively, and to the first and second jaw portions, respectively; or wherein the first and second mediating bodies are each overmolded to the first and second mechanical waveguides, respectively, and to the first and second jaw portions, respectively because it would provide a predetermined configuration that would facilitate assembly of the waveguides with the connector as necessitated by the specific requirements of the particular application, in this manner decreasing installation time. 
With respect to claims 14 and 15, the Examiner considers that it would have been an obvious matter of design choice to provide the first and second mediating bodies being made of a material being at least one of biocompatible and sterilizable; or one of rubber and silicon polymer because it would prevent the spreading of any bacteria and/or any other hazardous material between patients and/or users of the device. The rubber of silicon polymer would provide a predetermined hardness and elasticity as necessitated by the specific requirements of the particular application. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 With respect to claim 31, the Examiner takes official notice that it is well known in the art to provide a sterile barrier for preventing a physical contact between the first and second connector bodies and between the first and second mechanical waveguides, as disclosed by Laser et al. (US 9,962,064).  

Allowable Subject Matter
Claims 10 – 13, 32, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 2, 2022